Citation Nr: 0922965	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 20 
percent for thoracolumbar degenerative disc disease.

4.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism, residual of thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 
2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah.  The Veteran's claims file comes from the VA 
Regional Office in Seattle, Washington (RO).

The issues of entitlement to an initial evaluation in excess 
of 20 percent for bilateral hearing loss and entitlement to 
an initial evaluation in excess of 10 percent for 
hypothyroidism, residual of thyroid cancer, are addressed in 
the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for a psychiatric 
disorder.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed hemorrhoids are related to military 
service.

3.  The medical evidence of record shows that for the period 
of the Veteran's appeal, his lumbosacral strain was 
manifested by pain and limitation of motion to 55 degrees of 
flexion, 15 degrees of extension, 20 degrees of left and 
right lateral flexion, and 30 degrees of left and right 
lateral rotation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for a psychiatric disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2008).

2.  Hemorrhoids were incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for thoracolumbar degenerative disc disease have not 
been met for the period on appeal.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

In December 2004, the Veteran filed a claim for service 
connection for a psychiatric disorder.  By a rating decision 
dated in July 2005, service connection for a psychiatric 
disorder was denied.  The Veteran appealed the denial of 
service connection for a psychiatric disorder and the claim 
was subsequently certified to the Board for adjudication.  In 
April 2009, the Veteran submitted a written statement 
indicating that he wished to withdraw the issue of 
entitlement to service connection for a psychiatric disorder.  
The Veteran also stated that he wished to withdraw this claim 
in a transcript of an April 2009 hearing before the Board.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the Veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the Veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for a psychiatric disorder.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement to service connection for a psychiatric disorder.  
As such, the Board finds that the Veteran has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a psychiatric disorder, 
and it is dismissed.

Hemorrhoids

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for hemorrhoids as the 
Board is taking action favorable to the Veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  The RO will also have 
the opportunity to provide any additional information that is 
necessary in regard to the rating to be assigned and the 
effective date when it effectuates this decision.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include an August 
2003 medical report, in which the Veteran complained of 
episodes of bright red blood per rectum.  On physical 
examination, the Veteran had a small external hemorrhoid.  In 
an October 2004 medical report, the Veteran complained of 
intermittent bright red blood after a bowl movement.  On 
physical examination, an external hemorrhoid was noted.  The 
assessment was external hemorrhoid.  In an October 2004 
separation report of medical history, the Veteran reported 
that he had external hemorrhoids.

In a January 2005 VA pre-discharge medical examination 
report, the Veteran complained of hemorrhoids with monthly 
flare-ups.  He reported that his previous flare-up was 2 
weeks before and that he had no current complaints.  On 
physical examination, no external or internal hemorrhoids 
were noted.  The impression was recurrent external 
hemorrhoids currently asymptomatic.

After separation from military service, a March 2006 private 
medical report stated that the Veteran complained of bright 
right blood per rectum.  On physical examination, there was a 
1.5 centimeter non-thrombosed hemorrhoid.

In a March 2006 VA outpatient medical report, the Veteran 
complained of increasing rectal bleeding.  On physical 
examination, no external hemorrhoids were noted.

In a second March 2006 private medical report, the Veteran 
reported that his rectal bleeding used to occur every 1 to 2 
months, but had increased to every other week.  On physical 
examination, there were no external hemorrhoids.  On 
anoscopy, there were "grade 2 hemorrhoids all 3 columns."  
The assessment was bright red blood per rectum secondary to 
internal hemorrhoids.

A December 2006 VA medical report stated that the Veteran was 
treated for hemorrhoids in August 2003 and October 2004 while 
in active military service.  The examiner note that private 
medical records dated in March 2006 showed banded internal 
hemorrhoids.  The VA physician stated that "[i]t is my 
opinion that it is at least as likely as not that the 
hemorrhoids he was treated for at [a private medical 
facility] in March of 2006 are related to the hemorrhoids 
that he was treated for while in the military service."

The medical evidence of record shows that the Veteran's 
currently diagnosed hemorrhoids are related to military 
service.  The Veteran's service treatment records include 
complaints and a diagnosis of hemorrhoids and the 
post-service medical evidence of record shows that the 
Veteran had a current diagnosis of hemorrhoids.  The only 
medical evidence of record that addresses the etiology of the 
Veteran's currently diagnosed hemorrhoids is the December 
2006 VA medical report.  That report stated that the 
Veteran's currently diagnosed hemorrhoids are at least as 
likely as not related to military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's currently diagnosed 
hemorrhoids are related to active military service.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for hemorrhoids is warranted.

Thoracolumbar Degenerative Disc Disease

With respect to the Veteran's low back disorder claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication, a letter dated in December 
2004 satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in October 2008, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Furthermore, while the Veteran's claim involves an 
appeal of the initial rating assigned for the Veteran's low 
back disorder, not an increased rating, he was provided with 
extra information detailing the specific criteria required 
for an evaluation in excess of 20 percent in the October 2008 
letter.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Specifically, the Veteran was 
provided with an April 2009 hearing before the Board, at 
which time he submitted additional evidence he felt relevant 
to his claim.  During the hearing, the Veteran's specific low 
back disorder manifestations were discussed in detail, 
including pain, limitation of motion, impact of the 
disability on employment and activities of daily living, and 
treatment methods.

Regarding the duty to assist, the Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A pre-discharge VA 
examination was provided to the Veteran in connection with 
his claim.  This examination reviewed the Veteran's complete 
reported medical history and provided a comprehensive 
physical examination, including all testing required to 
provide a diagnosis and evaluation of the Veteran's low back 
disorder.  Accordingly, the pre-discharge VA examination was 
competent and satisfied the duty to assist provisions.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Veteran submitted additional 
evidence at an April 2009 hearing before the Board.  This 
evidence has been considered as part of the decision and the 
Veteran has not subsequently indicated that there is relevant 
additional evidence that has not been associated with the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's low back disorder claim, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for thoracolumbar degenerative disc 
disease.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for multilevel degenerative disc disease, 
thoracolumbar spine, was granted by a July 2005 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, effective June 1, 2005.  
Subsequently, a December 2006 rating decision assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5242, effective June 1, 2005.

In a January 2005 VA pre-discharge medical examination 
report, the Veteran complained of back pain with episodic 
right-sided radiculopathy in the past, but with none 
recently.  The report noted that the Veteran had previously 
been found to have multilevel disc bulging on magnetic 
resonance imaging.  The Veteran did not require physical 
therapy, nor did he use nonsteroidal anti-inflammatory 
medications.  He did not report any loss of bowel or bladder 
control and did not use any type of brace.  The Veteran 
reported that he walked 2.5 miles twice per week, which 
resulted in "slight" aggravation of his back pain.  He 
reported decreased strength and described the pain as a dull 
ache in the lower midlumbar region with occasional radiation 
to the right hip and the back of the right leg.  The Veteran 
reported no leg weakness or loss of sensation.

On physical examination, the Veteran had a normal gait and 
normal spinal curvature.  There was no muscle spasm.  The 
Veteran complained of tenderness to percussion over the lower 
lumbar area.  On range of motion testing, the examiner noted 
that the Veteran's thoracolumbar range of motion was limited 
because of discomfort.  The Veteran was reported to have 55 
degrees of flexion, 15 degrees of extension, 20 degrees of 
left and right lateral flexion, and 30 degrees of left and 
right lateral rotation.  The report noted that the Veteran 
experienced discomfort with left-sided movements, but that 
the Veteran did not experience significant discomfort "other 
than with flexion and extension as limited and described 
above."  The examiner stated that the Veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetition of range of motion testing.  
On neurological testing, no abnormalities of the Veteran's 
lower extremities were noted.  The impression was multilevel 
degenerative disc disease of the lumbosacral spine resulting 
in mild functional impairment.

In a September 2005 VA outpatient medical report, the Veteran 
complained of low back pain with radiculopathy on the right, 
but without paresthesias, bladder dysfunction, or bowl 
dysfunction.  On physical examination, no neurological 
abnormalities were noted.  The assessment was degenerative 
changes of the spine.

In an April 2006 private medical report, the Veteran 
complained of chronic low back pain at a level of 5 on a 
scale from 1 to 10.  He reported that he took 
non-prescription medication for the pain.  On physical 
examination, there was tenderness to palpation of the lumbar 
and sacroiliac spine.  The Veteran had bilateral straight-leg 
raise to 70 degrees with low back pain.

In a second April 2006 private medical report, the Veteran 
complained of chronic back pain at a level of 2 on a scale 
from 1 to 10.  On physical examination, the Veteran had right 
straight-leg raise to 70 degrees with low back pain and left 
straight-leg raise to 90 degrees without low back pain.

In an October 2008 VA outpatient medical report, the Veteran 
complained of left lumbosacral and lumbar area pain.  He 
reported that the pain in these areas was "continuing to 
improve with only mild pain . . . he has noticed a definite 
improvement since he began treatment."  The Veteran reported 
his pain at a level of 1 on a scale from 1 to 10.  On 
objective examination, the Veteran had decreased left-sided 
sacroiliac joint motion.  The assessment was improvement in 
lower back pain.

The Veteran's service-connected thoracolumbar degenerative 
disc disease is rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, for degenerative arthritis of 
the spine.  Under the General Rating Formula for Diseases or 
Injuries of the Spine, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.

An initial rating in excess of 20 percent is not warranted 
for the Veteran's low back disorder.  The medical evidence of 
record shows that the Veteran's lumbosacral strain was 
initially manifested by pain and limitation of motion to 55 
degrees of flexion, 15 degrees of extension, 20 degrees of 
left and right lateral flexion, and 30 degrees of left and 
right lateral rotation.  There is no medical evidence of 
record that the Veteran's thoracolumbar spine has ever been 
limited to 30 degrees or less of forward flexion or that the 
entire thoracolumbar spine has been favorably ankylosed.

Furthermore, the Veteran's low back disorder cannot be rated 
under Diagnostic Code 5243 as the medical evidence of record 
does not show that the Veteran has a current diagnosis of 
intervertebral disc syndrome or that he has ever required bed 
rest prescribed by a physician for his low back disorder.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran has reported low back pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the medical evidence of record does not show that this 
results in additional limitation in range of motion of the 
thoracolumbar spine.  Pain was specifically taken into 
account by the limitation of motion described in the January 
2005 VA pre-discharge medical examination report.  
Accordingly, there is no medical evidence of record that the 
Veteran currently experiences pain which causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating in 
excess of 20 percent is not warranted for the Veteran's low 
back disorder.

The Board must also determine whether an increased evaluation 
can be assigned for the Veteran's low back disorder by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (1) (2008).  However, the 
medical evidence of record does not show any objective 
findings of neurologic abnormalities.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 to 8530 (2008).  As such, a 
separate evaluation for neurologic abnormalities is not 
warranted.

The record shows that the Veteran has a diagnosis of 
arthritis of the lumbar spine.  However, such findings, 
combined with the limitation of motion elicited, would 
warrant no more than a 10 percent evaluation under 38 C.F.R § 
4.71a, Diagnostic Code 5003 (2008).  See also 38 C.F.R. § 
4.45.  Additionally, awarding a separate evaluation under 
Diagnostic Code 5003 would constitute prohibited pyramiding 
as the disability is already evaluated as 20 percent 
disabling on the basis of limitation of motion.  38 C.F.R. § 
4.14 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2008).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the Veteran's earning capacity due 
to his service-connected low back disorder.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The Veteran has not required 
frequent hospitalization for his service-connected low back 
disorder, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, an extraschedular evaluation is not 
warranted for the Veteran's service-connected low back 
disorder.

While the Veteran continued to complain of low back pain 
after the January 2005 VA pre-discharge medical examination 
report, there is no medical evidence of record dated after 
this date which shows that the Veteran's low back disorder 
symptoms met the criteria for a rating in excess of 20 
percent.  Indeed, the October 2008 VA outpatient medical 
report specifically stated that the Veteran's low back 
symptoms had decreased in severity after chiropractic 
treatment.  As such, after review of the evidence, there is 
also no medical evidence of record that shows manifestations 
that would warrant a rating in excess of 20 percent for the 
Veteran's low back disorder during the period pertinent to 
this appeal.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 20 percent for thoracolumbar degenerative 
disc disease, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is dismissed.

Service connection for hemorrhoids is granted.

An initial evaluation in excess of 20 percent for 
thoracolumbar degenerative disc disease is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 20 
percent for bilateral hearing loss.  In April 2007, the 
Veteran was provided with a VA fee-based audiological 
examination in which the pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
90
LEFT
40
40
75
70

The average pure tone threshold was shown as 71.25 decibels 
in the right ear and 56.25 decibels in the left ear.  Using 
the Maryland CNC word list, speech recognition was 40 percent 
in the right ear and 44 percent in the left ear.  The 
examiner stated that the Veteran's speech "discrimination 
scores are markedly reduced bilaterally but some of this may 
be understanding in language as opposed to being in a real 
phenomenon."

The determination as to whether the April 2007 speech 
recognition scores are accurate or not is significant.  If 
the scores are accepted as accurate, this results in a 
numeric designation of Level IX hearing loss in the right ear 
and Level VIII hearing loss in the left ear, which 
corresponds to a 50 percent evaluation.  See 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2008).  
However, if the Veteran's speech recognition scores are not 
accurate due to language difficulties, this results in a 
numeric designation of Level VI hearing loss in the right ear 
and Level IV hearing loss in the left ear, which corresponds 
to a 20 percent evaluation.  See 38 C.F.R. § 4.85, Tables VIa 
and VII, Diagnostic Code 6100 (2008).

The examiner who conducted the April 2007 VA fee-based 
audiological examination did not clearly state whether the 
Veteran's speech recognition scores were impaired by language 
difficulties.  The report simply stated that "some" portion 
of the results "may" have been caused by difficulty 
understanding language.  This language is not sufficiently 
clear for the Board to determine whether the April 2007 
speech recognition scores were valid or not.  As such, there 
is insufficient medical evidence of record to allow the Board 
to determine the proper initial evaluation for the Veteran's 
bilateral hearing loss.  The Board therefore concludes that 
an additional VA examination is needed to provide a current 
picture of the service-connected bilateral hearing loss at 
issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2008).

The Veteran also seeks an initial evaluation in excess of 10 
percent for hypothyroidism, residual of thyroid cancer.  VA 
is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Under Diagnostic Code 7903, the criteria for a 30 
percent evaluation for hypothyroidism specifically require 
fatigability, constipation, and mental sluggishness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2008).  The Veteran 
has only been provided with 1 medical examination to 
determine the severity of his service-connected 
hypothyroidism.  This examination was conducted in January 
2005 and while it did state that there had been no change in 
the Veteran's energy level, it did not comment on the 
presence or absence of constipation and mental sluggishness.  
In addition, in a July 2005 notice of disagreement and a 
transcript of an April 2009 hearing before the Board, the 
Veteran reported that he experienced both constipation and 
mental sluggishness.  In the transcript of the April 2009 
hearing, the Veteran also specifically requested a new 
examination to determine the present severity of his 
service-connected hypothyroidism.  The Board therefore 
concludes that an additional VA examination is needed to 
provide a current picture of the Veteran's service-connected 
hypothyroidism.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
additional VA audiological evaluation 
to determine the current severity of 
his bilateral hearing loss.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with 
the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
findings of pure tone decibel loss at 
1000, 2000, 3000 and 4000 Hertz, must 
be numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  If any test 
results are found to be inaccurate for 
any reason, the examiner must 
specifically state why they are 
inaccurate and which, if any, portion 
of the test results can be deemed 
reliable for rating purposes.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The Veteran must be afforded an 
additional VA evaluation to determine 
the current severity of his 
hypothyroidism.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be 
accomplished.  The examiner must 
specifically state whether the 
Veteran's hypothyroidism causes 
fatigability; constipation; mental 
sluggishness; muscular weakness; 
cardiovascular involvement; mental 
disturbance, to include dementia; 
slowing of thought; depression; 
bradycardia; sleepiness; marked 
neuromuscular excitability or 
paresthesias of the arms, legs, or 
circumoral area; cataracts; or 
evidence of increased cranial 
pressure.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as 
undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the 
claims and, thereafter, if any claim 
on appeal remains denied, the Veteran 
and his representative must be 
provided a supplemental statement of 
the case.  After the Veteran has had 
an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


